PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Makarova et al.
Application No. 13/696,139
Filed: 5 Nov 2012
For POLYMER MICROFILTERS AND METHODS OF MANUFACTURING THE SAME
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition pursuant to 37 C.F.R. 
§ 1.137(a), filed January 26, 2021, to revive the above-identified application.

This petition pursuant to 37 C.F.R. § 1.137(a) is GRANTED.

A timeline of the relevant events is as follows:

This application was filed electronically pursuant to 35 U.S.C. § 371 on November 5, 2012, without a properly executed inventor’s oath or declaration from each named inventor.

On November 28, 2012, the United States Patent and Trademark Office (USPTO) issued a Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495 which erroneously indicates an oath or declaration had been received on initial deposit.  

On October 16, 2015, the USPTO issued a non-final Office action.

On February 16, 2016, applicant filed a reply to the non-final Office action.

On May 23, 2016, the USPTO issued a final Office action.

On September 22, 2016, applicant filed both a first Request for Continued Examination (RCE) and a one-month extension of time.

On March 15, 2017, applicant filed a reply to the non-final Office action along with a one-month extension of time.

On April 4, 2017, the USPTO issued a final Office action.

On August 4, 2017, applicant filed a notice of appeal along with the associated fee and a one-month extension of time.

On January 31, 2018, applicant filed a second RCE along with a two-month extension of time.

On April 4, 2018, the USPTO issued a non-final Office action.

On July 5, 2018, applicant filed a reply to the non-final Office action.

On October 2, 2018, the USPTO issued a final Office action.

On February 4, 2019, applicant filed a third RCE along with a one-month extension of time.

On March 21, 2019, the USPTO issued a non-final Office action.

On July 22, 2019, applicant filed a reply to the non-final Office action along with a one-month extension of time.

August 15, 2019, the USPTO issued a final Office action.

On February 14, 2020, applicant filed a fourth RCE along with a three-month extension of time.

On March 27, 2020, the USPTO issued a non-final Office action.

On July 17, 2020, the USPTO issued a notice of abandonment, which indicates continued examination under 37 CFR § 1.114 does not apply in a national stage application under 35 U.S.C. § 371 unless the requirements of 35 U.S.C. § 371(c) have been complied with, including the requirement for the inventor’s oath or declaration.
An original petition pursuant to 37 C.F.R. § 1.181 was filed on August 4, 2020 and dismissed via the mailing of a decision on October 9, 2020.

A renewed petition pursuant to 37 C.F.R. § 1.181 was filed on November 4, 2020 and dismissed via the mailing of a decision on December 1, 2020.

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by:

(1) The reply required to the outstanding Office 
 	    action or notice, unless previously filed;
	(2) The petition fee as set forth in 37 C.F.R. 
         § 1.17(m);
	(3) Any terminal disclaimer (and fee as set forth in 
	    § 1.20(d)) required pursuant to paragraph (d) of this 
	    section, and; 
	(4) A statement that the entire delay in filing the 
	    required reply from the due date for the reply until 
	    the filing of a grantable petition pursuant to this 
	    section was unintentional. The Director may require 
	    additional information where there is a question 
	    whether the delay was unintentional.

With this petition, Petitioner has submitted a notice of appeal and a pre-appeal brief request for review, the petition fee, and the proper statement of unintentional delay.  

As such, requirements one, two, and four of 37 C.F.R. § 1.137(a) have each been met.  The third requirement of 37 C.F.R. 
§ 1.137(a) is not applicable, as a terminal disclaimer is not required.1  

The Technology Center will be made aware of this decision, so that the application may receive further processing.  The Technology Center’s support staff will notify the Examiner of this decision, so that the notice of appeal and a pre-appeal brief request for review can be processed in due course.  

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.2  All other inquiries 
concerning examination procedures or status of the application should be directed to the Technology Center.


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 See 37 C.F.R. § 1.137(d).
        2 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any of Petitioner’s further action(s).